DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10:  In line 6, the claim recites “the cavity forming structure that is adjacent and extending from a cavity side and a non-cavity side of the at least one of the temperature gauge and the thermoelectric generator, when viewed in side view, being monolithic”.  This limitation renders the claim indefinite because it is unclear how the phrase “when view in side view” limits the claims.  Does this phrase refer to a cross-section of the cooking device viewed from a side view or the pan viewed from the side?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


As best understood in light of the claim rejection set forth above under 35 USC 112, claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Robbins et al. (Pre Grant Publication US 2015/0208845 A1).
Claim 10:  Robbins et al. discloses a cooking device comprising a body (110 of Figure 1A) having a cavity adapted (formed by 110, best seen in Figure 1B) for cooking and a cavity-forming structure (114 of Figure 2), and a temperature gauge (130 of Figure 2) embedded in the cavity forming structure with a portion of the cavity forming structure, adjacent and extending to both a cavity side (side proximal 119 of Figure 2) and a non-cavity side (side distal from 119 of Figure 2) of the temperature gauge, being monolithic (appears to be monolithic as it is formed by the base 112 of Figure 1C), wherein the cavity forming structure including the at least one of the temperature gauge has a plurality of layers when viewed in cross-section (as show in Figure 2).
	However if applicant contends that Robbins et al. fails to disclose that the cavity forming structure of Robbins et al. is not monolithic when view in side view, the examiner notes that Robbins et al. provides a cavity in which a temperature gauge is located and further provides a cover (140 of Figure 1c) that covers and encloses the termpature gauge within the cavity forming structure.
	Therefore it would have been obvious to one of ordinary skill in the art to combine the cover of Robbins et al. with the cavity forming structure of Robbins et al. 
Claims 1, 3-9, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mach (US Patent No. 2,544,846) in view of Robbins et al. (US Patent No. 2015/0208845 A1).
Claim 1:  Mach discloses a high-temperature liner, that includes a liner shell (3 of Figure 3) configured for placement within a cavity of a cooking device (1 of Figure 3) the liner shell contacting substantially an entirety of an inner surface of the cavity of the cooking device (as depicted in Figure 3), the liner shell comprising a cooking device receiving cavity (9 of Figure 3) configured to receive at least a portion of an edge of the cooking device (as depicted in Figure 2), the shell liner being configured to lie directly on an interior cavity surface of the cooking device (as depicted in Figure 3).
	While Mach discloses a portion of the limitations recited in claim 1, Mach fails to disclose a bottom plate at least partially embedded within the liner shell; a temperature gauge configured to provide internal temperature readings for the cooking device, and further that the liner is configured to provide a cavity.
	However Robbins et al. teaches a cooking apparatus that includes a shell (110 of Figure 1b) that forms a cavity; a bottom plate at least partially embedded within the shell (140 of Figure 1b); and a temperature gauge (130 of Figure 1b) configured to provide internal temperature readings for the cooking apparatus (Para [0020]).
	Further Robbins et al. explicitly teaches that the inventors of the cooking apparatus envisioned their cooking apparatus to take on the form of various cooking devices utilized in various cooking methods (Para [0024]).  Based on this teaching of Robbins et al., the examiner holds the position that the cooking vessel of Robbins et al. is also configured for placement within a cavity of a cooking device as no additional modification of the cooking apparatus of Robbins et al. would be necessary such that the cooking apparatus of Robbins et al. would be configured to be used as a liner for a cooking device.
	Therefore it would have been obvious to one of ordinary skill in the art to modify the liner or Mach such that it included the bottom plate and temperature gauge of Robbins et al., because this modification would provide the user of the liner valuable information in regards to the cooking process.
	Also, it would have been obvious to and well within the ability of one of ordinary skill in the art to change the shape of the liner of Mach such that is provided a cavity and contacted the entirety of the cooking vessel into which it was placed.  This modification would have improved the heat transfer from the cooking vessel through the liner.
Claim 3:  Mach further discloses that the liner shell is attached to or is part of the cooking device (as depicted in Figure 2).
Claim 4:  Robbins et al. further teaches that cast iron cooking devices are known in the art (Para [0052]).
Claim 5:  Robbins et al. further teaches providing a thermoelectric generator as part of the liner shell (Para [0059]).
Claim 6:  Robbins et al. further teaches that the thermoelectric generator is configured to power a transceiver that connects to a computing device to provide electronic temperature readings (Para [0059]).
	While Robbins et al. does disclose a portion of the limitations recited in Claim 6, Robbins et al. fails to disclose that the thermoelectric generator is embedded between two layers of the liner shell.
	However it would have been obvious to one of ordinary skill in the art to locate the thermoelectric generator of Robbins et al. between the liner and the bottom plate as this is also the area formed for receiving the temperature gauge and would be a suitable and the most obvious location for the thermoelectric generator of Robbins et al.
Claim 7:  Robbins et al. further teaches that the transceiver transmits the electronic temperature readings via a wired or wireless connection to the computing device (Para [0059]).
Claim 8:  Robbins et al. further teaches that the temperature gauge is a solid state temperature gauge (Para [0038]).
Claim 9:  Robbins et al. further teaches that the temperature gauge provides an indication of a temperature of a cooking surface of the cooking device and/or a temperature of an interior space of the cooking device (Para [0037]).
Claim 13:  Mach further discloses a gripping portion configured to contact an outer surface of the cooking device when the lip overlaps the edge of the cooking device (7 of Figure 3).
Claims 14 and 15:  Robbins et al. further teaches that the bottom plate is selectively removable from the liner shell and entirely embedded within the liner shell (as depicted in Figure 1B and Figure 2, Para [0028])).
Claim 17:  Mach further discloses that liner shell is a form-fit liner shell configured to lie directly on the interior cavity surface (as depicted in Figure 3).
Claim 18:  This limitation has been treated as a product by process limitation.  Since the combination of Mach in view of Robbins et al. renders obvious locating a thermoelectric generator within layers of the liner the combination of Mach in view Robbins et al. meets the limitations of the claim.
Claim 2 is rejected under 35 U.S.C. 103 as obvious over Mach (US Patent No. 2,544,846) in view of Robbins et al. (Pre Grant Publication US 2015/0208845 A1) and Haworth (Pre Grant Publication US 2013/0043254 A1) or Fish (Pre Grant Publication US 2015/0099078 A1).
Claim 2:  Neither Mach nor Robbins et al. disclose that the shell is made of silicone or graphene.
	However Haworth teaches that it is known in the art to form cookware liners from silicone (300 of Figure 6; Para [0028])).
	Further Fish teaches that it is known in the art to form cookware such that it includes graphene (Para [0082] and Para [00165]).
	Therefore it would have been obvious to one of ordinary skill in the art to substitute the material of Haworth for that of Mach/Robbins et al. in order provide a liner shell made of silicone because it is prima facie obvious to substitute one known prior element for another to achieve predictable results (MPEP 2143(B)). 
 Further Haworth teaches that silicone material provides advantages over conventional cookware such as acting as a splatter guard, preventing scorching, and preventing drying out of the food being cooked.  These advantages would have motivated one of ordinary skill in the art to form the shell of Mach/Robbins et al. from silicone.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as obvious over Robbins et al. (Pre Grant Publication US 2015/0208845 A1) in view Ferron et al. (Pre Grant Publication US 2013/0161343 A1)
Claims 11 and 12:   As addressed above Robbins et al. discloses that the cooking apparatus includes a thermoelectric generator (Para [0059]) and a temperature gauge (130 of Figure 1b) that is powered by the thermoelectric generator (note that Robbins et al. discloses that the thermoelectric generator is used to power “another electrical component within the apparatus”).  While Robbins et al. does disclose a portion of the limitations recited in claims 11 and 12, Robbins et al. fails to disclose a display incorporated into the handle of the cooking apparatus, fails to disclose that the thermoelectric generator generates a current to power the display, and further fails to disclose that data from the temperature gauge is displayed on the display.
	However Ferron et al. teaches a cooking device (1 of Figure 1) that includes a handle (4 of Figure 1) in which is incorporated a temperature gauge (Para [0034]), a display (Para [0038], abstract) for displaying data gathered by the temperature gauge, and a thermoelectric generator that utilizes heat differentials formed by the cooking apparatus in order to power the temperature gauge and the display (Para [0037]-[0045]). 
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Ferron et al. with that of Robbins et al. in order to provide a cooking apparatus including display located within the handle of the cooking apparatus that was powered by the thermoelectric generator of Robbins et al. and displayed temperature data gathered by the temperature gauge of Robbins et al.
	This modification would have been obvious to and well within the ability of one of ordinary skill in the art to make because both Robbins et al. and Ferron et al. disclose powering electrical devices using a thermoelectric generator, and incorporating the display of Ferron et al. within the handle of Robbins et al. would provide the user an additional visual means for knowing the temperature of the cooking apparatus.
	Further this modification would have been obvious to and well within the ability of one ordinary skill in the art to make because it is prima facie obvious to combine prior art elements by known methods in order to achieve predictable results (MPEP 2143(A)).
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims the pending claims have been considered but are not persuasive.  As addressed above Robbins et al. appears to provide a monolithic cavity forming structure and further it would have been obvious to combine the cover of Robbins et al. with the cavity forming structure in order to form an integral/monolithic cavity into which the temperature gauge would be placed.  Further modifying the shape of liner Mach such that it provided a cavity and contacted the entirety of the cooking vessel into which it was placed would have required only routine skill in the art.  One of ordinary skill in the art would have recognized that this change in shape would have improved the heat transfer from the cooking vessel and into/through the liner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726